Citation Nr: 0911518	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-17 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in 
Atlanta, Georgia


THE ISSUE

Entitlement to treatment in the Department of Veterans 
Affairs (VA) health care system without a co-payment 
requirement for a period beginning on September 21, 2005.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 
1970. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2007 decision of the VA Health Eligibility 
Center (HEC) in Atlanta, Georgia which determined that the 
veteran was not eligible for treatment in the VA health care 
system without paying a co-payment for the period beginning 
on September 21, 2005.

Case comments reflect that in May 2007 the Veteran believed 
that he was unrepresented.  However, his claims file reflects 
that in September 2005 he appointed the Missouri Veterans 
Commission as his representative.  There is no indication 
that the Veteran revoked their power of attorney.  Therefore, 
the Missouri Veterans Commission is his representative for 
this appeal.

The appeal is REMANDED to the VA HEC in Atlanta, Georgia.  VA 
will notify the Veteran if further action is required on his 
part.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary and procedural 
development.

Reasons for remand

Financial information

In order to avoid hardship, VA may determine that a veteran 
is eligible for care notwithstanding that the veteran does 
not meet the income requirements if current projections of 
the veteran's income for the current year following 
application for care are substantially below the income 
requirements.  See 38 U.S.C.A. § 1722(e).  38 C.F.R. § 
17.47(d)(6) provides that for determining hardship, VA should 
look at the projections of the veteran's income for the year 
following application for care in determining whether the 
veteran's income is substantially below the income 
requirements.  Therefore, the Board must consider the 
veteran's financial status not only in 2004 but also in 2005 
and 2006.  There is no financial information regarding 2005 
and 2006 of record.  Accordingly, such information should be 
obtained.

Social Security Administration records and temporary claims 
file

Under 38 U.S.C.A. § 1722, a veteran is considered to be 
unable to defray the expenses of necessary care if he is 
eligible to receive medical assistance under a State plan 
approved under title XIX of the Social Security Act, if he is 
in receipt of pension under section 1521 of title 38, or if 
his attributable income (and net worth) is not greater than 
the amount set forth in subsection (b).  See 38 U.S.C.A. §§ 
1503, 1522, 1722.

A Notice of Disagreement received in March 2007 reveals that 
the Veteran has applied for Social Security disability 
benefits.  Records from the Social Security Administration 
need to be obtained to determine whether the Veteran is 
receiving Social Security disability benefits that would make 
him eligible to receive medical assistance under a State plan 
approved under title XIX of the Social Security Act.

Also, the case comments show that the Veteran was considering 
in May 2007 filing a claim for VA non-service-connected 
pension benefits.  A VA temporary file, if existing, should 
be obtained to determine whether he is receiving VA non-
service-connected pension benefits.  Also, evidence relating 
to a pension claim may be pertinent to this claim.

The statement of the case

VA has a duty to inform a veteran of the applicable laws and 
regulations and provide a discussion of how they affect his 
claim.  38 C.F.R. § 19.29 (2008).  
A Statement of the Case (SOC) must include a summary of 
applicable laws and regulations, with appropriate citations, 
and a discussion of how such laws and regulations affect the 
determination.  

In reviewing the Veteran's claim, the Board has noted the 
Veteran was not properly notified of the laws and regulations 
that governed his claim or notified of the evidence necessary 
to support a grant of the benefit sought.  The SOC issued to 
the Veteran in May 2007 did not include the pertinent laws 
and regulations set out in 38 U.S.C.A. §§ 1710 and 1722 (West 
2002) and 38 C.F.R. § 17.47 (2008) governing health care 
eligibility and the requirements to make co-payments.  
The SOC included only citations to the United States Code, 
but not the applicable text, and no citation or text of the 
applicable sections of the Code of Federal Regulations.

Accordingly, this case is REMANDED for the VA HEC in Atlanta, 
Georgia for the following action:

1.  The HEC should contact the Veteran 
and request that he provide information 
regarding his income in 2005 and 2006.  
Any such information so obtained should 
be associated with the Veteran's Medical 
Administrative Service (MAS) file. 

2.  The HEC should contact the Social 
Security Administration in order to 
obtain, if available, any records 
pertaining to the Veteran.  Any such 
records so obtained should be associated 
with the Veteran's MAS file.

3.  The HEC should obtain any existing VA 
temporary file from the applicable 
Regional Office and associate it with the 
Veteran's MAS file.

4.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, the HEC should again review 
the record and readjudicate the issue on 
appeal with consideration of the 
Veteran's income for 2005 and 2006 
pursuant to 38 U.S.C.A. § 1722(e) and 
38 C.F.R. § 17.47(d)(6).  If the decision 
remains unfavorable to the Veteran, a 
supplemental statement of the case 
(SSOC), with all relevant laws and 
regulations, should be prepared.  The 
Veteran and his representative should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
DAVID L. WIGHT
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

